Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al .US 2018/0131953 Al, hereinafter “Wang”, in view of Xu et al. JP 2018-516412, hereinafter “Xu” (IDS).

Regarding claim 1, WANG discloses an image processing device that updates a pixel value of a processing target image and generates a new image (WANG abstract), the image processing device comprising: a processor; and a storage medium having computer program instructions stored thereon (WANG, Fig. 2), when executed by the processor, perform to:  
update the processing target image (post-processor step 260); 
perform quality evaluation of the updated image based on the first and second feature vectors and generate a quality feedback vector which is a vector based on a result of the quality evaluation (the first term on the right-hand side of Equation 4); 
perform an encoding amount evaluation on the updated image and generate an encoding amount feedback vector which is a vector based on a result of the encoding amount evaluation (i.e. the second term on the right-hand side of the equation 4).; and 

	It is noted that WANG is silent about generate a first feature vector based on the processing target image and a first feature map generated with at least one pre- decided filter; update the processing target image to generate an updated image generate a second feature vector based on the updated image and a second feature map generated with at least one pre-decided filter as claimed.
	However, XU discloses generate a first feature vector (Fig.3 para. 14, "a combined feature map" which is output of "a linear combination layer 203" to "a reference image" 214) based on the processing target image ("reference image") and a first feature map ("a feature map" which is output of "a convolutional layer 202" with respect to "the reference image") generated with at least one pre- decided filter; 
update the processing target image to generate an updated image generate a second feature vector ("a combined feature map" which is output of "the linear combination layer 203" with respect to "a distorted image") based on the updated image ("distorted image") and 
a second feature map ("a feature map" which is output of "the convolutional layer 202" with respect to "the distorted image")
generated with at least one pre-decided filter (paragraphs 13 and fig. 3)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of WANG in combination by adding XU's teaching the quality evaluation on the updated image based on first and second feature vectors generated so as to have benefit of estimating visual quality by the performance of corresponding FR measures that is consistent across different types of distortions.

Regarding claim 2, WANG/XU, for the same motivation of combination further discloses the image processing device according to claim 1, wherein at least one of the first and second feature maps (XU, para. 13, filters) is generated through hierarchical convolution processing (XU, para. 13) by the plurality of filters (XU, para. 14).

Regarding claim 3, WANG/XU, for the same motivation of combination further discloses the image processing device according to claim 1, wherein at least one of the first and second feature vectors is generated based on a statistical amount of the first or second feature map (XU, (paragraph 14 and fig. 3, describes generating the feature vector based on the statistic of the feature map).

Regarding claim 5, WANG/XU, for the same motivation of combination discloses an image processing method performed by an image processing device that updates a pixel value of a processing target image and generates a new image (WANG abstract), the method comprising: generating a first feature vector based on the processing target image and a first feature map generated with at least one pre-decided filter (see rejection of claim 1); updating the processing target image to generate an updated image (see rejection of claim 1); generating a second feature vector based on the updated image and a second feature map generated with at least one pre-decided filter (see rejection of claim 1); performing quality evaluation of the updated image based on the first and second feature vectors and generating a quality feedback vector which is a vector based on a result of the quality evaluation (see rejection of claim 1); performing an encoding amount evaluation on the updated image and generating an encoding amount feedback vector which is a vector based on a result of the encoding amount evaluation (see rejection of claim 1); and determining an updating amount in updating of the updated 

Regarding claim 6, WANG/XU, for the same motivation of combination discloses an image processing program causing a computer to function as the image processing device (WANG, abstract) according to claim 1 (see rejection of claim 1). 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al .US 2018/0131953 Al, hereinafter “Wang”, in view of Xu et al. US 2016/0358321 Al, hereinafter “Xu”. Further in view of GATYS, et al., "Image Style Transfer Using Convolutional Neural Networks". 2016 IEEE Conference on Computer Vision and Pattern Recognition, IEEE, 12 December 2016, pp. 2414-2423, hereinafter “GATYS” (IDS)
Regarding claim 4, WANG/XU, discloses an image processing device according to claim 1.
It is noted that WANG/XU is silent about wherein at least one of the first and second feature vectors is generated based on a cross-correlation between the first feature maps or a cross-correlation between the second feature maps as claimed
However, GATYS discloses wherein at least one of the first and second feature vectors is generated based on a cross-correlation between the first feature maps or a cross-correlation between the second feature maps (GATYS, as described in GATYS (2.2. Style representation), it is well known to generate a feature vector based on mutual correlation between feature maps using a Gram matrix in order to obtain a style representation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of WANG in combination by adding XU's teaching the quality evaluation on the updated image based on first and second feature vectors .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11231762 B2 Content adaptive display power savings systems and methods
US 11216698 B2 Training a non-reference video scoring system with full reference video scores
US 11055819 B1 DualPath Deep BackProjection Network for super-resolution
US 11037348 B2 Method and apparatus for displaying business object in video image and electronic device
US 10916003 B2 Image quality scorer machine
US 10798387 B2 Source-consistent techniques for predicting absolute perceptual video quality
US 10699160 B2 Neural network method and apparatus

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701. The examiner can normally be reached Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK F HUANG/               Primary Examiner, Art Unit 2485